ORDER

PER CURIAM.
Appellant Ryan Troupe (“Troupe”) appeals from the decision of the Circuit Court of St. Louis County, the Honorable Richard Bresnahan presiding, after the court denied Troupe’s Rule 29.15 motion following an evidentiary hearing. A jury had previously convicted Troupe of one count of Second Degree Murder, in violation of Section 565.021 RSMo. (2000), and one count of Armed Criminal Action, in violation of Section 571.015. Troupe was sentenced to life in prison without the possibility of parole.
Troupe brings one claim or error, and argues that the circuit court clearly erred in denying his Rule 29.15 motion because he did not receive the effective assistance of his trial counsel. Specifically, Troupe argues that his trial counsel was ineffective because he did not call three key witnesses whom Troupe alleges heard the victim threaten him prior to the incident. Troupe suggests that if the jury had heard the testimony of these three witnesses, his self-defense theory would have been much more believable and the outcome of the trial most likely would have been different. Furthermore, Troupe argues that the decision not to call these three witnesses was not reasonable trial strategy because, although their probable testimony differed slightly from his own, these differences easily could have been explained, and their testimony would not have impeached his version of events.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).